Exhibit 10.8

SIXTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

WHEREAS, Entegris, Inc. (the “Principal Sponsor”) has heretofore established and
maintains a 401(k) and profit sharing plan which was amended and restated in a
document effective August 5, 2005, and entitled “ENTEGRIS, INC. 401(k) SAVINGS
AND PROFIT SHARING PLAN (2005 Restatement),” as amended by five amendments
(collectively, the “Plan Statement”); and

WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan Statement.

NOW, THEREFORE, The Plan Statement is hereby amended as follows:

1. ACCOUNT CHANGE. Effective as of January 1, 2008, Section 1.1.1 of the Plan
Statement shall be amended to read in full as follows:

1.1.1. Accounts — the following Accounts will be maintained under the Plan for
Participants:

 

  (a) Total Account — for convenience of reference, a Participant’s entire
interest in the Fund, including the Participant’s Retirement Savings Account,
Roth Account, Employer Matching Account, Employer Profit Sharing Account,
Pension Account, ESOP Account, Rollover Account, Roth Rollover Account and
After-Tax Account.

 

  (b) Retirement Savings Account — the Account maintained for each Participant
to which are credited the Employer contributions made in consideration of such
Participant’s elective contributions pursuant to Section 3.2, together with any
increase or decrease thereon.

 

  (c) Roth Account — the Account maintained for each Participant to which are
credited the Participant’s after-tax Roth elective contributions made pursuant
to Section 2.4, together with any increase or decrease thereon. Distribution of
a Participant’s Roth Account shall be made in accordance with section 402A of
the Code and the regulations issued thereunder.

 

  (d)

Employer Matching Account — the Account maintained for each Participant to which
is credited the Participant’s allocable share of the Employer contributions made
pursuant to Section 3.3 and the Participant’s



--------------------------------------------------------------------------------

 

interest, if any, in employer matching contributions transferred from any plan
that was merged into the Plan, together with any increase or decrease thereon.

 

  (e) Employer Profit Sharing Account — the Account maintained for each
Participant to which is credited the Participant’s allocable share of the
Employer contributions made pursuant to Section 3.4 and the Participant’s
interest, if any, in profit sharing contributions transferred from any plan that
was merged into the Plan, together with any increase or decrease thereon.

 

  (f) Pension Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Pension Plan, together with any increase or decrease thereon. A Participant’s
Pension Account will be distributed in accordance with Appendix E to the Plan
Statement.

 

  (g) ESOP Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Employee Stock Ownership Plan, together with any increase or decrease thereon.
Distributions from a Participant’s ESOP Account shall be made in accordance with
Section 7 and Appendix F to the Plan Statement.

 

  (h) Rollover Account — the Account maintained for each Participant to which
are credited the Participant’s rollover contributions made pursuant to
Section 3.7, together with any increase or decrease thereon.

 

  (i) Roth Rollover Account — the Account maintained for each Participant to
which are credited the Participant’s rollover contributions of after-tax Roth
amounts made pursuant to Section 3.7, together with any increase or decrease
thereon.

 

  (j) After-Tax Account — the Account maintained for each Participant to which
were credited the Participant’s nondeductible after-tax contributions (other
than Roth contributions), together with any increase or decrease thereon.

2. CHANGE TO RECOGNIZED EMPLOYMENT DEFINITION. Effective as of January 1, 2008,
Section 1.1.33 of the Plan Statement shall be amended to read in full as
follows:

1.1.33. Recognized Employment — all service with the Employer by persons
classified by the Employer as common law employees, excluding, however, service
classified by the Employer as:

 

  (a) employment in a unit of employees whose terms and conditions of employment
are subject to a collective bargaining agreement between the Employer and a
union representing that unit of employees, unless (and to the extent) such
collective bargaining agreement provides for the inclusion of those employees in
the Plan,

 

-2-



--------------------------------------------------------------------------------

  (b) employment of a nonresident alien who is not receiving any earned income
from the Employer which constitutes income from sources within the United
States,

 

  (c) employment in a division or facility of the Employer which is not in
existence on January 1, 2000 (that is, was acquired, established, founded or
produced by the liquidation or similar discontinuation of a separate subsidiary
after January 1, 2000) unless and until the Committee shall declare such
employment to be Recognized Employment,

 

  (d) services of a person who is not a common law employee of the Employer
including, without limiting the generality of the foregoing, services of a
Leased Employee, leased owner, leased manager, shared employee, shared Leased
Employee, temporary worker, independent contractor, contract worker, agency
worker, freelance worker or other similar classification,

 

  (e) employment of a Highly Compensated Employee to the extent agreed to in
writing by the employee, and

 

  (f) employment as a temporary employee.

Employment of a United States citizen or a United States resident alien outside
the United States shall be classified as Recognized Employment. The Employer’s
classification of a person at the time of inclusion or exclusion in Recognized
Employment shall be conclusive for the purpose of the foregoing rules. No
reclassification of a person’s status with the Employer, for any reason, without
regard to whether it is initiated by a court, governmental agency or otherwise
and without regard to whether or not the Employer agrees to such
reclassification, shall result in the person being included in Recognized
Employment, either retroactively or prospectively. Notwithstanding anything to
the contrary in this provision, however, the Committee may declare that a
reclassified person will be included in Recognized Employment, either
retroactively or prospectively. Any uncertainty concerning a person’s
classification shall be resolved by excluding the person from Recognized
Employment.

3. CHANGE OF TRUSTEE. Effective as of January 2, 2008, Section 1.1.38 of the
Plan Statement shall be amended to read in full as follows:

1.1.38. Trust Agreement — the separate document entitled “Trust Agreement
between Entegris, Inc. and Fidelity Management Trust Company—Entegris, Inc.
401(k) Savings and Profit Sharing Plan” entered into by and between the
Principal Sponsor and the Trustee effective as of January 2, 2008, as may be
amended from time to time.

 

-3-



--------------------------------------------------------------------------------

4. INCREASE IN DEFERRAL LIMIT. Effective for distributions made on or after
January 1, 2008, Section 2.4.1 of the Plan Statement shall be amended to read in
full as follows:

2.4.1. Amount. Subject to the following rules, the Retirement Savings Election
of each Participant shall provide for elective contributions through a reduction
equal to not less than one percent (1%) nor more than seventy percent (70%) of
the amount of Recognized Compensation which otherwise would be paid to the
Participant by the Employer each payday. Such elective contributions, under the
Plan and any other plan of the Employer and Affiliates for that Participant’s
taxable year shall not exceed the dollar limit in effect for that taxable year
under section 402(g) of the Code (as adjusted under the Code and by the
Secretary of the Treasury for cost-of-living increases). The Committee may, from
time to time under rules, change the minimum and maximum allowable elective
contributions. The reductions in earnings for elective contributions elected by
the Participant shall be made by the Employer from the Participant’s
remuneration each payday on and after the Enrollment Date for so long as the
Retirement Savings Election remains in effect. The Committee shall specify the
method (including telephonic, electronic or similar methods) of providing or
modifying a Retirement Savings Election and all procedures for providing and
accepting Retirement Savings Elections and notices, including requirements for
advance notice.

5. AUTOMATIC CATCH-UP ELECTION. Effective for deferral elections made on or
after January 1, 2008, Section 2.6.1 of the Plan Statement shall be amended to
read in full as follows:

2.6.1. Enrollment. A Participant who both:

 

  (a) has attained age fifty (50) years or will attain the age fifty (50) years
during the Plan Year, and

 

  (b) has reached the dollar limitation on elective contributions in
section 402(g)(1) of the Code (the “402(g) limit”) before the last day of that
calendar year,

will automatically be enrolled to make catch-up contributions unless the
Participant elects not to make catch-up contributions.

6. AUTOMATIC CATCH-UP ELECTION. Effective for deferral elections made on or
after January 1, 2008, Section 2.6.2 of the Plan Statement shall be amended to
read in full as follows:

2.6.2. Remittance. Catch-up contributions shall be deducted by the Employer from
the Participant’s Recognized Compensation.

 

-4-



--------------------------------------------------------------------------------

  (a) Each Participant may elect to designate all or a portion of the
Participant’s catch-up elective contributions for the Participant’s taxable year
as after-tax Roth contributions. Any catch-up elective contributions that are
not designated as Roth contributions shall be deemed to be pre-tax elective
contributions. Any catch-up elective contributions designated as Roth
contributions shall be includible in the Participant’s gross income at the time
deferred and shall be allocated to the Participant’s Roth Account. Any catch-up
elective contributions designated as pre-tax elective contributions shall not be
includible in the Participant’s gross income at the time deferred and shall be
allocated to the Participant’s Retirement Savings Account.

 

  (b) Catch up elective contributions shall be deducted and accounted for
separately from other elective contributions.

7. AUTOMATIC CATCH-UP ELECTION. Effective for deferral elections made on or
after January 1, 2008, Section 2.6.5 of the Plan Statement shall be amended to
read in full as follows:

2.6.5. Reverse Re-characterization (Regular to Catch-Up). To the extent that
(i) a Participant is eligible to make catch-up elective contributions as
provided under Section 2.6.1, (ii) the Participant has excess elective deferrals
(either in excess of the annual contribution limit under section 402(g) of the
Code, in excess of the limit in Section 2.4, or in excess of the average
deferral percentage test specified in section 401(k) of the Code and Appendix D
of this Plan Statement), and (iii) the Participant has not exceeded the
applicable annual contribution limit specified in section 414(v) of the Code,
any amount initially characterized as elective contributions (and not as
catch-up elective contributions) shall be re-characterized as catch-up elective
contributions to the extent permitted under section 414(v) of the Code. Any
amounts re-characterized shall be treated as catch-up elective contributions
(and not elective contributions) for all purposes of the Plan.

8. ADDITION OF ROTH 401(k) ROLLOVERS. Effective for rollover contributions made
into the Plan on or after January 1, 2008, Section 3.7.2 of the Plan Statement
shall be amended to read in full as follows:

3.7.2. Eligible Contributions. Each employee in Recognized Employment may
contribute to the Plan, in such form and manner as may be prescribed by the
Committee in accordance with those provisions of federal law relating to
rollover contributions, cash (or the cash proceeds from distributed property)
received by the employee in Recognized Employment in an eligible rollover
distribution. The permitted sources for an eligible rollover distribution
include: (i) an eligible retirement plan that is a tax-qualified retirement plan
under section 401(a), (ii) a plan described in sections 403(a) or 403(b) of the
Code, (iii) an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and (iv) an

 

-5-



--------------------------------------------------------------------------------

individual retirement account or annuity described in sections 408(a) or 408(b)
of the Code. Although a source may be included on the foregoing list, the
Committee may refuse to accept an eligible rollover distribution from a
particular plan or individual retirement account or annuity. Such rollover
contributions may include Roth 401(k) contributions made to another
tax-qualified retirement plan. The Committee may establish other rules and
conditions regarding the acceptance of direct rollovers under section 401(a)(31)
of the Code from trustees or custodians of other qualified pension, profit
sharing or stock bonus plans.

9. ADDITION OF ROTH 401(k) ROLLOVERS. Effective for rollover contributions made
into the Plan on or after January 1, 2008, Section 3.7.4 of the Plan Statement
shall be amended to read in full as follows:

3.7.4. Allocation. The rollover contribution made by an employee in Recognized
Employment to the Plan shall be allocated to the Participant’s Rollover Account.
Notwithstanding the foregoing, to the extent that such rollover contribution
includes Roth 401(k) contributions made to another tax-qualified retirement
plan, those amounts shall be allocated to the Participant’s Roth Rollover
Account. For the purposes of Section 4, contributions allocated to the
Participant’s Rollover Account and Roth Rollover Account shall be credited as
soon as practicable after they are received by the Trustee.

10. ACCOUNT CHANGE. Effective as of January 1, 2008, Section 5.2 of the Plan
Statement shall be amended to read in full as follows:

5.2. Other Accounts. Each Participant’s Retirement Savings Account, Roth
Account, Employer Matching Account, ESOP Account, Rollover Account, Roth
Rollover Account and After-Tax Account shall be fully (100%) vested at all
times.

11. AGE 59-1/2 DISTRIBUTIONS. Effective for distributions made on or after
January 1, 2008, Section 7.2.1(b) of the Plan Statement shall be amended to read
in full as follows:.

 

  (b) Accounting for Age 59-1/2 Distributions. In the application, the
Participant shall specify the extent to which the age 59-1/2 distribution is to
be made from the Roth Account. Except to the extent the Participant has
specified that the age 59-1/2 distribution is to be made from the Participant’s
Roth Account, any such distribution shall be taken pro rata from the following
Accounts of the Participant:

Rollover Account

Employer Matching Account

Employer Profit Sharing Account

Retirement Savings Account.

 

-6-



--------------------------------------------------------------------------------

12. HARDSHIP DISTRIBUTIONS. Effective for distributions made on or after
January 1, 2008, Section 7.2.2 of the Plan Statement shall be amended to read in
full as follows:.

7.2.2. Hardship Distributions. A Participant may receive a hardship distribution
from the Accounts listed in (e) below if the Committee determines that such
hardship distribution is for one of the purposes described in (a) below and the
conditions in (b) and (d) below have been fulfilled. To receive such a
distribution, the Participant must apply to the Committee. In the application,
the Participant shall specify the dollar amount to be distributed. Such hardship
distribution shall be approved by the Committee and such hardship distribution
shall be made in a lump sum cash payment as soon as administratively practicable
following the approval of the application by the Committee.

 

  (a) Purposes. Hardship distributions shall be allowed under Section 7.2.2 only
if the Participant establishes that the hardship distribution is to be made for
one of the following purposes:

 

  (i) expenses for (or necessary to obtain) medical care for the Participant,
the Participant’s spouse or any dependents of the Participant (as defined in
section 152 of the Code and without regard to sections 152(b)(1), 152(b)(2) and
152(d)(1)(B) of the Code) that would be deductible under section 213 of the Code
(determined without regard to whether the expenses exceed seven and one-half
percent (7.5%) of adjusted gross income),

 

  (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments),

 

  (iii) payment of tuition, room and board and related educational fees for the
next twelve (12) months of post-secondary education for the Participant or the
Participant’s spouse, children or dependents (as defined in section 152 of the
Code and without regard to sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the
Code),

 

  (iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage of that
principal residence,

 

  (v) payments for burial or funeral expenses of the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code
and without regard to section 152(d)(1)(B) of the Code), or

 

  (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income).

 

-7-



--------------------------------------------------------------------------------

Such purposes shall be considered to be an immediate and heavy financial need of
the Participant.

 

  (b) Limitations. In no event shall the cumulative amount of hardship
distributions withdrawn exceed the amount of contributions to a Participant’s
Retirement Savings Account or Roth Account made pursuant to Section 3.2
(i.e., hardship distributions shall not include any earnings on such
contributions or any qualified nonelective contributions (as defined under
section 401(m)(4)(C)) or earnings on such qualified nonelective contributions).
The amount of the hardship distribution shall not exceed the amount of the
Participant’s immediate and heavy financial need; provided, however, that the
amount of the immediate and heavy financial need may include amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution. In addition, a hardship
distribution from the Participant’s Retirement Savings Account or Roth Account
shall not be allowed unless the Participant has obtained all distributions,
including distribution of ESOP dividends under section 404(k) of the Code but
not including other hardship distributions, and all nontaxable loans (at the
time of the loan) currently available under all plans maintained by the Employer
and Affiliates. Other funds are not currently available unless the funds are
available prior to or coincidently with the date the hardship distribution is
available.

 

  (c) Spousal Consent Not Required. Spousal consent shall not be required to
make a hardship distribution to a married Participant.

 

  (d) Coordination with Other Plans. The Participant’s Retirement Savings
Election and elective contributions and employee contributions under all other
plans maintained by the Employer and Affiliates shall be canceled for six
(6) months after receipt of a hardship distribution. Following the completion of
that six (6) month period the Participant’s Retirement Savings Election shall be
automatically reinstated, provided the Participant is in Recognized Employment
on that date. For the purposes of this Section 7.2.2(d), all other plans
maintained by the Employer and Affiliates shall mean all qualified and
nonqualified plans of deferred compensation maintained by the Employer and
Affiliates (including stock option, stock purchase or similar plans).

 

-8-



--------------------------------------------------------------------------------

  (e) Sequence of Accounts. Each hardship distribution made pursuant to this
Section 7.2.2 shall first be taken from and charged to the Participant’s
Accounts in the following sequence:

Retirement Savings Account

Roth Account.

 

  (f) Coordination with Section 4.1. If the hardship distribution is made from a
Retirement Savings Account or a Roth Account which is invested in more than one
(1) Subfund authorized and established under Section 4.1, the amount withdrawn
shall be charged to each Subfund in the same proportions as the Retirement
Savings Account or Roth Account is invested in each Subfund.

13. ADDITION OF IN-SERVICE WITHDRAWAL. Effective for distributions made on or
after January 1, 2008, the Plan Statement shall be amended to add a new
Section 7.2.3, which shall read in full as follows:

7.2.3. General In-Service Withdrawals. A Participant who is an employee may
receive an in-service withdrawal from time to time from the Accounts listed in
Section 7.2.3(b). To receive such a distribution, the Participant must apply to
the Committee. In the application, the Participant shall specify the dollar
amount to be distributed. Such distribution shall be approved by the Committee
and such distribution shall be made in a lump sum cash payment as soon as
administratively practicable following the approval of the application by the
Committee.

 

  (a) Limitations. The following rules and limitations shall apply to in-service
withdrawals. No in-service withdrawal shall be made from any portion of a
Participant’s Total Account that is invested in a self-managed brokerage Subfund
authorized and established under Section 4.1. No in-service withdrawal shall be
made from any portion of a Participant’s Total Account that consists of the
unpaid balance of any outstanding loans of the Participant under Section 7.

 

  (b) Accounting for In-Service Distributions. In the application, the
Participant shall specify the extent to which the in-service distribution is to
be made from the Participant’s After-Tax Account. Except to the extent the
Participant has specified that the in-service distribution is to be made from
the Participant’s After-Tax Account, any such distribution shall first be taken
from and charged to the Participant’s Accounts in the following sequence:

Rollover Account

Roth Rollover Account.

 

-9-



--------------------------------------------------------------------------------

Any general in-service distribution shall be deemed to have been taken from a
combination of (i) the Participant’s after-tax contributions to the After-Tax
Account, to the extent of the aggregate amount thereof not previously withdrawn,
and (ii) the earnings in the After-Tax Account and all contributions and all
earnings in all other Accounts. The portion of each such in-service withdrawal
that is deemed to be earnings will be in the same ratio as the earnings in the
After-Tax Account and all contributions and all earnings in all other Accounts
bear to the Total Account.

 

  (c) Investment in More Than One Subfund. If an in-service withdrawal is made
from an Account which is invested in more than one (1) Subfund, the amount
withdrawn shall be charged to each Subfund in the same proportions as the
Account (minus any portion of the Account invested in a self-managed brokerage
Subfund) is invested in each Subfund.

14. REMOVAL OF QDRO RULES. Effective for domestic relations orders first
received on or after January 1, 2008, the second sentence of Section 7.5.2 shall
read in full as follows:

A distributee who is eligible to elect a direct rollover includes a Participant,
a Beneficiary, and a Participant’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order.

15. ADDITION OF IN-KIND ROLLOVERS. Effective for distributions made on or after
January 1, 2008, Section 7.5.4 shall be amended to read in full as follows:

7.5.4. Distribution in Cash. Except as provided in Appendix F, distribution of a
Participant’s Vested Total Account shall be made in cash. If, however, the
Vested Total Account:

 

  (a) consists in whole or in part of a Participant’s unpaid promissory note and
the distributee elects distribution in kind pursuant to a direct rollover to
another tax-qualified plan, or

 

  (b) is in whole or in part invested in investments for which the distributee
elects distribution in kind pursuant to a direct rollover to another
tax-qualified plan (to the extent that no administrative issues prevent such
request from being accommodated), or

 

  (c) is in whole or in part invested in an individual Subfund under
Section 4.1.2 and the distributee elects distribution in kind (to the extent the
investment provides for in-kind distributions), the Trustee shall cause
distribution of that portion of the Vested Total Account to be made in kind.

 

-10-



--------------------------------------------------------------------------------

16. REVISED LOAN PROCEDURES. Effective for loans made on or after January 1,
2008, Section 7.6.1 of the Plan Statement shall be amended to read in full as
follows:

7.6.1. Availability. Loans shall be made available to all Participants who are
either actively employed by the Employer or an Affiliate or on an authorized
leave of absence as determined by the Committee, subject to limitations and
conditions established under this Section on a reasonably equivalent basis and
shall not be made available to Highly Compensated Employees in an amount
(expressed as a percentage of the Vested Total Account) greater than is made
available to other employees.

17. REVISED LOAN PROCEDURES. Effective for loans made on or after January 1,
2008, Section 7.6.6(b) of the Plan Statement shall be amended to read in full as
follows:

 

  (b) Interest Rate. The interest rate on any loan shall be equal to the prime
rate (the base rate on corporate loans at large United States money center
commercial banks) as reported by the Federal Reserve on the first business day
of the calendar month in which the loan is granted plus one percent (1%).

18. REVISED LOAN PROCEDURES. Effective for loans made on or after January 1,
2008, Section 7.6.6(h) of the Plan Statement shall be amended to read in full as
follows:

 

  (h) Event of Default. Subject to subsection (i) below, nonpayment within
thirty (30) days after a payment due date and the existence of a principal
balance outstanding as of the term of the loan sixty (60) days after the due
date shall be an event of default, unless the loan’s promissory note is
distributed in kind in connection with Section 7.5.4. If a payment is not made
by payroll deduction, then payment shall be considered made for this purpose
only when the personal check, cashier’s check, certified check or money order is
received in fact by the Trustee or the Committee as agent for the Trustee. Upon
the occurrence of an event of default, the Participant’s Vested Accounts in the
Plan given as security shall be offset by the amount of the then outstanding
balance of the loan in default at the end of the calendar quarter following the
calendar quarter in which loan payment was discontinued (including, to the
extent required under the Code, interest on the amount in default from the time
of the default until the time of the offset). In the case of a Participant who
has not had an Event of Maturity, however, this offset shall be deferred until
an Event of Maturity as to such Participant, but, in the interim, it shall not
be possible to cure the default. Such offset shall be automatic. No notice shall
be required prior to offset.

 

-11-



--------------------------------------------------------------------------------

19. REVISED LOAN PROCEDURES. Effective for loans made on or after January 1,
2008, Section 7.6.6(i) of the Plan Statement shall be amended to read in full as
follows:

 

  (i) Suspension of Payments During Leave of Absence. If the Participant is on
an authorized leave of absence as determined by the Committee, and the
Participant’s wages during the leave are less than the amount of the loan
payment, then loan payments shall be suspended for a period of up to one
(1) year; provided, however, that the Participant’s death even while payments
are suspended shall nevertheless terminate the loan as provided in
subsection (g). As soon as administratively practicable following the
Participant’s return to active employment with the Employer or an Affiliate, the
Participant’s loan shall be reamortized so that the unpaid balance of the
Participant’s loan will continue to be paid in equal periodic installments each
payroll period in amounts sufficient to retire the entire loan indebtedness
(principal and interest) by the original maturity date of the loan.
Notwithstanding the foregoing, special rules apply to Participants on leaves of
absence covered by the Uniformed Services Employment and Reemployment Rights Act
of 1994.

20. REMOVAL OF QDRO RULES. Effective for domestic relations orders first
received on or after January 1, 2008, Appendix C shall be deleted in its
entirely without replacement.

21. ADDITION OF REQUIRED 75% QJ&SA. Effective for distributions made on or after
January 1, 2008, Section 1.2 of Appendix E of the Plan Statement shall be
amended to read in full as follows:

1.2. QJ&SA Contract. A QJ&SA contract is an immediate annuity contract issued as
an individual policy or under a master or group contract which provides for a
monthly annuity payable to and for the lifetime of the Participant beginning as
of the date as of which it is purchased with a survivor annuity payable monthly
after the death of the Participant to and for the lifetime of the surviving
spouse of the Participant (to whom the Participant was married on the date as of
which the first payment is due) in an amount equal to fifty percent
(50%) (unless the Participant elects an alternative seventy-five percent
(75%)) of the amount payable during the joint lives of the Participant and the
surviving spouse. The seventy-five percent (75%) QJ&SA contract shall be equal
to the value of the fifty percent (50%) QJ&SA contract. The contract shall be a
QJ&SA contract only if it is issued on a premium basis which does not
discriminate on the basis of the sex of the Participant or the surviving spouse.

22. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

-12-